     Case 2:18-cv-01783-JAD-PAL Document 16 Filed 04/01/19 Page 1 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MICHAEL K. MARRIOTT, CSBN 280890
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5
            San Francisco, California 94105
            Telephone: (415) 977-8985
 6
            Facsimile: (415) 744-0134
 7          E-Mail: Michael.Marriott@ssa.gov

 8   Attorneys for Defendant

 9

10                               UNITED STATES DISTRICT COURT

11                                      DISTRICT OF NEVADA
                                         LAS VEGAS DIVISION
12

13
     GLENN DAVIDSON ARTHUR,                          )   Case No: 2:18-cv-01783-JAD-PAL
14                                                   )
                    Plaintiff                        )
15                                                   )   STIPULATION FOR EXTENSION OF
            v.                                       )   TIME TO FILE DEFENDANT’S CROSS
16                                                   )   MOTION TO AFFIRM
     NANCY A. BERRYHILL, Acting                      )
17   Commissioner of Social Security,                )   (First Request)
                                                     )
18                  Defendant.                       )
                                                     )
19

20          Defendant Nancy A. Berryhill, Acting Commissioner of Social Security, hereby requests

21   an extension of time of thirty days to Wednesday, May 1, 2019, to prepare and file her cross

22   motion to affirm. This is the Commissioner’s first request for an extension.

23          Defendant respectfully requests this extension of time because of a very heavy workload,

24   including over twelve district court merits briefs due in the next four weeks, as well as a Ninth

25   Circuit responsive brief to complete.

26
                                                     -1-
     Case 2:18-cv-01783-JAD-PAL Document 16 Filed 04/01/19 Page 2 of 3



 1          On April 1, 2019, Plaintiff’s counsel informed Defendant by email that he had no

 2   objection to this extension.

 3

 4                                              Respectfully submitted,

 5
     Date: April 1, 2019                        LAW OFFICES OF BINDER AND BINDER
 6
                                         By:    /s/*Charles E. Binder
 7                                              CHARLES E. BINDER
                                                *authorized by email April 1, 2019
 8
                                                Attorney for Plaintiff
 9

10
     Date: April 1, 2019                        NICHOLAS A. TRUTANICH
11                                              United States Attorney

12                                       By:    /s/ Michael K. Marriott
                                                MICHAEL K. MARRIOTT
13                                              Assistant Regional Counsel

14                                              Attorneys for Defendant

15
     Of Counsel
16   Jeffrey Chen
     Assistant Regional Counsel
17   Social Security Administration
18

19

20                                              IT IS SO ORDERED.
21

22
     DATE: April 9, 2019
23                                              HONORABLE PEGGY A. LEEN
                                                United States Magistrate Judge
24

25

26
                                                   -2-
     Case 2:18-cv-01783-JAD-PAL Document 16 Filed 04/01/19 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE

 2   I, Michael K. Marriott, hereby certify that I caused a copy of Stipulation for Extension of Time

 3   to File Defendant’s Cross Motion to Affirm to be served, via CM/ECF notification, on:

 4          Charles E. Binder
            Law Offices of Charles E. Binder and Harry J. Binder, LLP
 5          485 Madison Ave., Ste. 501
            New York, NY 10022
 6
            Hal Taylor
 7          223 Marsh Avenue
            Reno, NV 89509
 8

 9
     Date: April 1, 2019                          NICHOLAS A. TRUTANICH
10                                                United States Attorney

11                                        By:     /s/ Michael K. Marriott
                                                  MICHAEL K. MARRIOTT
12                                                Assistant Regional Counsel

13                                                Attorneys for Defendant

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                    -3-
